Name: Council Regulation (EC) No 2590/97 of 16 December 1997 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  chemistry;  EU finance;  tariff policy
 Date Published: nan

 Avis juridique important|31997R2590Council Regulation (EC) No 2590/97 of 16 December 1997 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products Official Journal L 355 , 30/12/1997 P. 0001 - 0052COUNCIL REGULATION (EC) No 2590/97 of 16 December 1997 replacing the Annex to Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas it is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1);Whereas the products referred to in the said Regulation, for which it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or for which it is necessary to amend the description in the light of technical developments, must be withdrawn from the list in the Annex thereto;Whereas, for the sake of clarity, products whose description require amendment should be regarded as new products;Whereas, taking into account the large number of amendments having effect on 1 January 1998, a complete replacement of the Annex to Regulation (EC) No 1255/96 should be undertaken for the sake of clarity for the user,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EC) No 1255/96 shall be replaced by the Annex to this Regulation. The autonomous Common Customs Tariff duties on these products shall be suspended at the rate indicated for each product.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1997.For the CouncilThe PresidentJ. LAHURE(1) OJ L 158, 29. 6. 1996, p. 1. Regulation as last amended by Regulation (EC) No 1186/97 (OJ L 172, 30. 6. 1997, p. 1).ANNEX >TABLE>